Citation Nr: 0940445	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-31 415	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from September 1963 
to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board notes that the St. Petersburg, 
Florida, RO has jurisdiction of the Veteran's claims.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in November 2007.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran has right ear hearing loss that is likely 
related to service.

2.  The Veteran has tinnitus that is likely related to 
service.


CONCLUSIONS OF LAW

1.  The Veteran has right ear hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that he currently suffers from right ear 
hearing loss and tinnitus that are related to his military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.



The Board notes that the Veteran is service-connected for 
hearing loss of the left ear.  The Veteran's service 
treatment records are of record and show no complaints of, or 
treatment for, hearing loss or tinnitus.  The Veteran 
underwent a September 1963 entrance examination.  The Board 
observes that service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units as shown below.  The Veteran had puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
15
LEFT
15
20
20
30
25

The Veteran underwent a July 1966 discharge examination.  The 
Board has converted the ASA units to ISO units as shown 
below.  The Veteran had puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
20

20
LEFT
25
20
20

45

A private audiological evaluation is also of record.  Dated 
in April 2003, the evaluation is comprised of uninterpreted 
graphic representations of audiometric data.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
any hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  

The Veteran was afforded a VA audiological examination in 
January 2006.  The Veteran's claims file was not reviewed.  
The Veteran's puretone thresholds, in decibels, were as 
follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
70
80
LEFT
15
25
30
45
40

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 72 percent in the 
right ear.  The Veteran reported in-service noise exposure 
from being in the artillery.  He also reported post-service 
occupational noise exposure without ear protection.  The 
Veteran reported bilateral tinnitus that began over 20 years 
earlier, although the Veteran was not sure exactly when it 
began.  The examiner did not provide an opinion as to whether 
the Veteran's right ear hearing loss and tinnitus were 
related to service.  Rather, the examiner found that with no 
claims file, there was no evidence to support hearing loss or 
tinnitus.  The examiner noted that by the Veteran's own 
report, the Veteran might have had a degree of acoustic 
trauma in service, but there was also loud occupational noise 
exposure that could not be ruled out as a contributing 
factor.

The Veteran testified at his Board hearing about experiencing 
right ear hearing loss and tinnitus in service.  He also 
testified that he had suffered from these disabilities since 
he was in service.

Here, there is evidence that the Veteran currently has right 
ear hearing loss as defined by VA and tinnitus.  
Additionally, as left ear hearing loss has been granted, 
acoustic trauma is conceded.  Caluza elements (1) and (2) 
have therefore been met.  A nexus between the Veteran's 
current disabilities and acoustic trauma (Caluza element (3)) 
is still needed.  The Board notes that medical treatises 
indicate that the cause of hearing loss is often the same as 
the cause of coexisting tinnitus.  See, e.g., Harrison's 
Principles of Internal Medicine 182 (Dennis L. Kasper et al. 
eds., 16th ed. 2005).  

There is no nexus opinion of record.  While the Veteran was 
afforded a VA examination, the examiner was not provided with 
the Veteran's claims file and did not render an opinion as to 
the likelihood that the Veteran's right ear hearing loss and 
tinnitus are related to his military service.  
With regard to the Veteran's right ear hearing loss, the 
Veteran showed elevated thresholds of 25 at 500 Hertz and 35 
at 1000 Hertz, on his discharge examination.  The Board notes 
that the thresholds for normal hearing are 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra at 157 (citing Schroeder et al. 
eds., Current Medical Diagnosis & Treatment, 1988, pages 110-
111).  Therefore, the Veteran's discharge examination showed 
right ear hearing loss, although not constituting a 
disability for VA purposes.  Additionally, the Board notes 
that a comparison between the entrance and discharge 
examinations shows a worsening in the Veteran's hearing in 
his right ear.  Consequently, since the Veteran had noise 
exposure during service, is service-connected for left ear 
hearing loss, had a degree of right ear hearing loss shown 
during service on his discharge examination, had a worsening 
of hearing acuity in service, demonstrated current right ear 
hearing loss for VA purposes, and affording the Veteran the 
benefit of the doubt, the Board finds that the Veteran's 
right ear hearing loss is as likely as not related to his 
military service.

As regards the Veteran's tinnitus, the Veteran credibly 
testified about its onset in service and about the continuity 
of symptomatology since service.  Competent testimony is 
limited to that which the witness has actually observed, and 
is within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  
Here, the Veteran described ringing in his ears that began in 
service and the post-service medical evidence shows that he 
has been diagnosed with tinnitus.  Thus, element (3) of 
Jandreau has been met.  Therefore, the evidence supports a 
finding of tinnitus in service.  Consequently, because the 
Veteran had noise exposure during service, is service 
connected for left ear hearing loss, medical treatises 
indicate that the cause of hearing loss is often the same as 
the cause of coexisting tinnitus, the Veteran's competent 
testimony regarding a continuity of symptomatology since in 
service, and affording the Veteran the benefit of the doubt, 
the Board finds that the Veteran's tinnitus is as likely as 
not related to his military service.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The claims of entitlement to service connection for right ear 
hearing loss and tinnitus have been granted.  As such, the 
Board finds that any error related to the VCAA on the claims 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


